Case: 17-30968      Document: 00514864973         Page: 1    Date Filed: 03/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-30968                                FILED
                                 Conference Calendar                        March 8, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAYMOND BRUMFIELD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CR-52-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges
PER CURIAM: *
       The attorney appointed to represent Raymond Brumfield has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Brumfield has filed responses and a motion for the appointment of counsel. We
have reviewed counsel’s briefs and the relevant portions of the record reflected
therein, as well as Brumfield’s responses.                We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30968    Document: 00514864973    Page: 2   Date Filed: 03/08/2019


                                No. 17-30968

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.    Brumfield’s motion for appointment of counsel is
DENIED. Cf. United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                      2